Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein it should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves et al. (US 2006/0222533) in view of Poirier (US 8,562,507).
The applied reference has a common inventor, i.e. Casas, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). [US 2006/0222533 shares a common inventor, Casas. ]
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Reeves et al. discloses;

1.  A method of measuring an efficiency of a patient’s heart, comprising: inserting an inlet element (e.g., element 214) of a blood pump within a chamber of the patient’s heart, the inlet element including at least one pressure sensor (e.g., via the disclosed inlet pressure transducer allowing measurement of fluid pressure); measuring a pressure of the chamber with the at least one pressure sensor; and {e.g., [0037]-[0040] & (Figs 5 & 6)}.

2. The method of Claim 1, further comprising determining an efficiency of the chamber of the patient’s heart based on the measured pressure (e.g., [0037]-[0040]).

3. The method of Claim 1, wherein the blood pump further includes a flange member (e.g., via the disclosed plate portion 212) at least partially disposed around the inlet element, and wherein the at least one pressure sensor is coupled to the flange member {e.g., [0037] & (Fig 6)}.

4, The method of Claim 3, wherein the flange member includes a proximal and a distal end, and wherein the proximal end of the flange member is inserted within the chamber of the heart, and wherein the at least one pressure sensor is coupled to the proximal end of the flange member b{e.g., [0037] & (Fig 6)}.

8. The method of Claim 1, wherein the blood pump includes a housing, and wherein the housing includes a stator (e.g., via the disclosed impeller assembly 250) having a plurality of coils (e.g., element 270), and wherein the stator is configured to generate a magnetic force to rotate a rotor, and wherein the stator includes a plurality of conductors configured to couple with a power source {e.g., [0047]-[0048], [0059] &b (Fig 6)}.
	Reeves et al. discloses the claimed invention having a inlet element of a blood pump including at least one pressure sensor for measuring the pressure except wherein said inlet element further includes at least one ultrasonic transducer for measuring a volume of said chamber.  Poirier teaches that it is known to use a blood pump system having a pressure sensor and/or a MEMs type of transducer [e.g., (col 3, ln 25-67)-(col 4, ln 1-17)].  Therefore, it would have obvious to one having ordinary skill in the art at the time the invention was made to modify the inlet element with the MEMS type of sensors and/or transducer as taught by Poirier since such a modification would provide the predictable results pertaining to effectively measuring blood pressure and/or blood flow wherein said data is further used to establish parameters to control the operation of a blood pump [e.g., (col 3, ln 25-67)-(col 4, ln 1-17)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792